106 S.E.2d 879 (1959)
249 N.C. 466
In the Matter of a Filing Made By NORTH CAROLINA FIRE INSURANCE RATING BUREAU Seeking a Recommended Rule and Order.
No. 455.
Supreme Court of North Carolina.
January 28, 1959.
Malcolm B. Seawell, Atty. Gen., and Lucius W. Pullen, Staff Atty., Asheville, for Commissioner of Insurance.
Fletcher & Lake, Raleigh, for North Carolina Ass'n of Ins. Agents, Inc., and North Carolina Ass'n of Mutual Ins. Agents.
Joyner & Howison and James H. Pou Bailey, Raleigh, for North Carolina Fire Ins. Rating Bureau.
PER CURIAM.
We have held the requirements of c. 1420, S.L.1957, imposing an additional charge on the purchasers of insurance from some but not all insurance companies, are prohibited by constitutional restrictions. American Equitable Assurance Co. v. Gold, N.C., 106 S.E.2d 875. Since the charge cannot be legally collected, no rule with respect thereto is required. There is no subsisting controversy. The appeal is
Dismissed.
WINBORNE, C. J., took no part in the consideration and decision of this case.